DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2020, and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Objections
Claims 8 and 21 are objected to because of the following informalities:  
Claim 8, line 6 states “relatively in vivo stability, however, it should read “relatively low in vivo stability”.  
Claim 21 contains the acronym HIVS in line 2, however, the meaning has not been established in the claims, therefore the examiner suggests amending this to read “high in vivo stability”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 states “wherein the tubular structure comprises a plurality of bands that have essentially identical relatively high in vivo stability”.  A plurality of bands has been established in claim 1, and this plurality of bands of claim 1 comprises relatively high in vivo stability bands that are separated by relatively low in vivo stability bands.  It is unclear how the plurality of bands have essentially identical relatively high in vivo stability, and comprise high and low in vivo stability bands.  The examiner has interpreted claim 9 to mean that the high in vivo stability bands of claim 1 have essentially identical relatively high in vivo stability.
Claim 13 states “wherein the sidewall comprises a monofilament coil encircling the lumen, a mesh that overlays the monofilament coil, and a coating deposited on the coil and the mesh”.  It is unclear what the structural cooperation is between the monofilament coil, mesh, and coating, and the plurality of bands of claim 1 which comprise relatively high in vivo stability bands and relatively low in vivo stability bands.  Claim 1 has established a tubular structure with a sidewall, a lumen, and a plurality of bands.   Claim 13 has introduced wherein the sidewall of the tubular structure includes a monofilament coil, a mesh, and a coating.  How are the plurality of bands structurally incorporated with the monofilament coil, mesh, and coating?  Are the bands a portion of the coil, the mesh, or the coating?  Further clarification regarding the structure of the claimed invention is requested.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-9, 11, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al (US Patent No. 6,368,356).

	Regarding claim 1, Zhong discloses a bioabsorbable implantable medical device (Figure 1) comprising: 
a generally tubular structure (Figure 1; item 12 “tubular elongated body”), 
the generally tubular structure (Figure 1, item 12) comprising a sidewall enclosing a lumen where a longitudinal axis runs along a length of the lumen (column 20, lines 48-54) from a distal end (Figure 1, item 17) to a proximal end (Figure 1, item 16) of the structure, 
the tubular structure further comprising a plurality of bands that each encircle the longitudinal axis and have a distal side and a proximal side (Figure 1, items 18 and 20; column 20, lines 54-56), the plurality of bands comprising relatively high in vivo stability bands (Figure 1, item 18, column 20, lines 61) that are separated by relatively low in vivo stability bands (Figure 1, item 20; column 20, lines 56-62)  
	Regarding claim 2, Zhong discloses wherein the structure has at least three bands of relatively high in vivo stability (Figure 1, item 18, at least three bands can be seen in Figure 1) and also has at least four bands of relatively low in vivo stability (Figure 1, item 20, at least four bands can be seen in Figure 1).  
Figure 1, item 18) and relatively low in vivo stability (Figure 1, item 20; column 20, lines 62-64).  
	Regarding claim 7, Zhong disclsoes wherein the tubular structure comprises a band of relatively low in vivo stability located on each side of one band of relatively high in vivo stability, and the two bands of relatively low in vivo stability have non-identical in vivo stabilities (column 20, lines 54-62 discloses that the segments 20 can be a mixture of non-ionically and ionically crosslinked 
hydrogels; column 3, lines 32-47 discloses wherein the shaped medical device comprises alternating segments of ionically crosslinked and non-ionically crosslinked polymer, which would be in the position of the segments 20; column 11, lines 51-60 discloses that the non-ionically crosslinked hydrogels dissolves faster than an ionically crosslinked polymer).
	Regarding claim 8, Zhong discloses wherein the tubular structure comprises a first band of relatively low in vivo stability that is located on a distal side of a first 3Int'l Application No. PCT/US2018/067372Preliminary Amendmentband of relatively high in vivo stability, and a second band of relatively low in vivo stability is located on a proximal side of the first band of relatively high in vivo stability, and the first band of relatively low in vivo stability has greater in vivo stability than does the second band of relatively in vivo stability (column 20, lines 54-62 discloses that the segments 20 can be a mixture of non-ionically and ionically crosslinked hydrogels; column 3, lines 32-47 discloses wherein the shaped medical device comprises alternating segments of ionically crosslinked and non-ionically crosslinked polymer, which would be in the position of the segments 20, which when the segments are alternating, it would place a first band of greater in vivo stability at a distal side of a first band of relatively high in vivo stability, and a second band of lower in vivo stability at a proximal side of the first band of high in vivo stability; column 11, lines 51-60 discloses that the non-ionically crosslinked hydrogels dissolves faster than an ionically crosslinked polymer).
column 20, lines 60-62 discloses that segments 18 are non-dissolvable polymer).  
	Regarding claim 11, Zhong discloses wherein the tubular structure comprises a mesh tube (column 3, lines 32-46 discloses that the non-dissolvable polymer may be a mesh; column 10, lines 3-7).  
	Regarding claim 14, Zhong discloses further comprising a kidney- retaining structure at the proximal end of the device (Figure 1, item 16) and a bladder-retaining structure at the distal end of the device (Figure 1, item 17; column 20, lines 48-52).  
	Regarding claim 15, Zhong discloses further comprising a kidney- retaining structure in a form of a curl at the proximal end of the device (Figure 1, item 16) and a bladder-retaining structure in a form of a curl at the distal end of the device (Figure 1, item 17; column 20, lines 48-52).  
	Regarding claim 16, Zhong discloses is a ureteral stent (Figure 1, item 10 “ureteral stent”).  
	Regarding claim 21, Zhong discloses not including a containment layer which restricts the movement of the HIVS bands that separate from the medical device during in vivo degradation (column 20, lines 64-67, the stent of Figure 1 does not include a containment layer which allows segments 18 to facilitate removal from the body) .
	Regarding claim 22, Zhong discloses a method of preparing a medical device (Figure 1) comprising: 
exposing bands of a generally tubular structure of a bioabsorbable medical device comprising the generally tubular structure with a lumen running down the middle of the generally tubular structure within a side wall of the generally tubular structure (Figure 1; column 20, lines 48-67), 
to ex vivo degradation condition to create low in vivo stability (LIVS) bands from the exposed bands (column 3, lines 32-45; column 5, lines 15-58; column 10, lines 59-65)
and not exposing bands that are adjacent to the exposed bands of the generally tubular structure to the same degradation conditions (column 9, lines 58-65), 
thereby creating high in vivo stability (HIVS) bands (Figure 1, item 18; column 20, lines 60-62) that are adjacent to the LIVS bands (Figure 1, item 20; column 20, lines 54-64).  
	Regarding claim 23, Zhong discloses medical device prepared by a method comprising the method of claim 22 (Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356) in view of Dave et al (US 2008/0086199 A1).

	Regarding claim 5, Zhong discloses wherein the tubular structure (Figure 1; item 12 “tubular elongated body”) comprises comprises at least two bands of relatively high in vivo stability (Figure 1, item 18, column 20, lines 61) that are separated by one band of relatively low in vivo stability (Figure 1, item 20; column 20, lines 56-62).
	However, Zhong is silent regarding wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability.
see Dave, Figure 1; abstract) wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability (see Dave, paragraph 0060 discloses that the relatively low in vivo stability material degrades between 1 day and 3 months, paragraph 0062 discloses that the relatively high in vivo stability material degrades between 3 months and 48 months, therefore, the relatively low in vivo stability material degrades at least twice as quickly in vivo compared to the relatively high in vivo stability material).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability as taught by Dave because this allows the medical device to achieve a desired mass loss through accelerated degradation after the medical device has achieved its desired functional effect or achieved the end of its functional purpose or useful life (see Dave, paragraph 0008).  	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356) in view of Dillinger (US 2012/0010721 A1).

	Regarding claim 10, Zhong discloses wherein the tubular structure (Figure 1; item 12 “tubular elongated body”) comprises a plurality of relatively low in vivo stability bands (Figure 1, item 20; column 20, lines 56-62) extending from a distal end to a proximal end of the structure and separated by bands of relatively high in vivo stability (Figure 1, item 18, column 20, lines 61).
	However, Zhong does not specifically disclose wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure.  
	Dillinger teaches a ureteral stent wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure (see Dillinger, Figures 10A-C; paragraph 0046, the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end by increasing the sections of the low in vivo stability material from the distal to proximal end, the ureteral stent of Zhong is a mirror image, it would have been within the skill set of a person having ordinary skill in the art to reverse the increasing in vivo stability regions when desired).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure as taught by Dillinger because such stents are known to be associated with a degree of pain and/or discomfort, particularly in the bladder and flank area after insertion.  One way of addressing this pain is to use a softer material, particularly in forming the proximal end of the stent, which engages more sensitive tissue.  Varying the in vivo stability through the device allows it to become more flexible over time, minimizing pain and discomfort after implantation or insertion (paragraph 0011).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356) in view of Shalaby et al (US 2006/0178739 A1).

	Regarding claim 13, Zhong discloses the invention substantially as claimed.
	However, Zhong does not disclose wherein the sidewall comprises a monofilament coil encircling the lumen, a mesh that overlays the monofilament coil, and a coating deposited on the coil and the mesh.  	
	Shalaby teaches a ureteral stent (see Shalaby, Figure 11, paragraph 0068) wherein the sidewall comprises a monofilament coil encircling the lumen (see Shalaby, Figure 11, item 116 “monofilament coil”; paragraph 0074, lines 5-13), a mesh that overlays the monofilament coil (see Shalaby, Figure 11, item 118 “knitted multifilament tube”), and a coating deposited on the coil and the mesh (see Shalaby, paragraph 0099, Example 11, the construct was dip-coated in a polymer solution).  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the sidewall comprises a monofilament coil encircling the lumen, a mesh that overlays the monofilament coil, and a coating deposited on the coil and the mesh as taught by Shalaby because a coil incorporate with the mesh provides a reinforcing filler that is radially strong and resilient to provide mechanical stability at the application site (see Shalaby, paragraph 0056, lines 31-35).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356).

	Regarding claim 17, Zhong discloses the invention substantially as claimed.
	However, the embodiment of Figure 1 of Zhong does not disclose a coating on the exterior surface of the device, wherein the coating has an average thickness.  
	A separate embodiment of Zhong teaches a coating on the exterior surface of the device, wherein the coating has an average thickness (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the embodiment of Figure 1 of Zhong by providing a coating on the exterior surface of the device, wherein the coating has an average thickness as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (column 12, lines 7-16).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356) in view of Stinson et al (US 2007/0282432 A1).

	Regarding claim 18, Zhong discloses the invention substantially as claimed.
	However, the embodiment of Figure 1 of Zhong does not disclose a coating on the exterior surface of the device, wherein the coating has non-uniform thickness across the entire device.
	A separate embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the embodiment of Figure 1 of Zhong by providing a coating on the exterior surface of the device as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the coating has non-uniform thickness across the entire device. 
	Stinson teaches a coating on the exterior surface of device (see Stinson, Figure 11, item 418 is coated on regions 408) wherein the coating has non-uniform thickness across the entire device (paragraph 0094 and 0095 discloses that coating 418 , is only deposited at regions 408 to decrease the degradation rate of regions 408 compared to regions 410, therefore the coating has a non-uniform thickness across the device).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the coating has non-uniform thickness across the entire paragraph 0094, lines 1-3).	 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US Patent No. 6,368,356) in view of Amos (US 2012/0303134 A1).

	Regarding claim 19, the embodiment of Figure 1 of Zhong discloses the invention substantially as claimed.
	However, the embodiment of Figure 1 of Zhong does not disclose a coating on the exterior surface of the device, wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	A second embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the embodiment of Figure 1 of Zhong by providing a coating on the exterior surface of the device, wherein the coating has an average thickness as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	Amos teaches a ureteral stent wherein the proximal end of the device comprises more coating compared to the distal end of the device (Zhong discloses in column 12, lines 7-17 that providing a coating allows the underlying structure to degrade slower, Amos teaches a ureteral stent (Figure 4) wherein the distal end is configured to degrade faster than the proximal end, paragraphs 0024 and 0034, therefore, utilizing the invention of Zhong which teaches coating the tubular structure to decrease the dissolution rate of the ureteral stent in the invention of Amos to allow the distal end of the ureteral stent to dissolve faster than the proximal end of the ureteral stent would have been an obvious solution to a person having ordinary skill in the art).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the proximal end of the device comprises more coating compared to the distal end of the device as taught by Amos because the distal end of the ureteral stent may irritate sensitive regions within the bladder B (e.g., trigone region).  Because the tendency for the ureteral stent to migrate antegrade or upwards into the kidney is low compared with the tendency towards downward or retrograde migration into the bladder due to gravity and downward peristalsis in the ureter, dissolution of the distal end after placement of the ureteral stent can be beneficial.  In other words, irritation of sensitive regions within the bladder by the ureteral stent and risk of undesirable movement of the ureteral stent can be simultaneously reduced and/or minimized (see Amos, paragraph 0025).
	Regarding claim 20, the embodiment of Figure 1 of Zhong discloses a ureteral stent (see Zhong, Figure 1, item 10 “ureteral stent”) having a kidney-retaining structure at the proximal end of the device (see Zhong, Figure 1, item 16) and a bladder-retaining structure at the distal end of the device (see Zhong, Figure 1, item 17).	
	However, the embodiment of Figure 1 of Zhong does not disclose a coating on the exterior surface of the device.
	A second embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
see Zhong, column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	Amos teaches a ureteral stent wherein the proximal end of the device comprises more coating compared to the distal end of the device (Zhong discloses in column 12, lines 7-17 that providing a coating allows the underlying structure to degrade slower, Amos teaches a ureteral stent (Figure 4) wherein the distal end is configured to degrade faster than the proximal end, paragraphs 0024 and 0034, therefore, utilizing the invention of Zhong which teaches coating the tubular structure to decrease the dissolution rate of the ureteral stent in the invention of Amos to allow the distal end of the ureteral stent to dissolve faster than the proximal end of the ureteral stent would have been an obvious solution to a person having ordinary skill in the art).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Zhong by providing wherein the proximal end of the device comprises more coating compared to the distal end of the device as taught by Amos because the distal end of the ureteral stent may irritate sensitive regions within the bladder B (e.g., trigone region).  Because the tendency for the ureteral stent to migrate antegrade or upwards into the kidney is low compared with the tendency towards downward or retrograde migration into the bladder due to gravity and downward peristalsis in the ureter, dissolution of the distal end after placement of the ureteral stent can be beneficial.  In other words, irritation of sensitive regions within the bladder by the ureteral stent and risk of undesirable see Amos, paragraph 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774